Citation Nr: 0532998	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus.

2.  Entitlement to an effective date earlier than November 
10, 2001, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to December 
1973. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the San Diego, 
California, Department of Veterans' Affairs (VA), Regional 
Office (RO), which granted service connection for diabetes 
mellitus and assigned a 10 percent disability evaluation, 
effective November 10, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

On the January 2004 substantive appeal, the veteran had 
requested that a Travel Board hearing be scheduled.  In 
February 2004, he withdrew his Travel Board request and asked 
for a videoconference hearing.  On April 5, 2004, the RO sent 
him a letter informing him that he had been scheduled for a 
Travel Board hearing on June 14, 2004.  On April 16, 2004, 
the RO received a Travel Board hearing Form from the veteran, 
on which he checked that he would attend a scheduled 
videoconference hearing.  Despite his indication that he 
desired to appear at a videoconference hearing, no such 
hearing was scheduled.  A veteran is entitled to a hearing if 
one is requested.  38 C.F.R. § 20.700 (2005).

The May 2003 rating decision had assigned an effective date 
of November 10, 2001, for the award of service connection for 
diabetes mellitus.  In June 2003, the veteran submitted a 
notice of disagreement with the evaluation assigned for his 
diabetes mellitus.  He also stated that "I also believe that 
I should received this a long time ago."  The Board finds 
that this statement expressed disagreement with the effective 
date assigned.  However, the statement of the case issued in 
January 2004 did not include that issue.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant for a 
Board hearing via videoconference from the RO.

2.  The RO should provide the appellant and his 
representative with an appropriate statement of 
the case on the issue of entitlement to an 
effective date earlier than November 10, 2001, 
for the award of service connection for diabetes 
mellitus, and give them an opportunity to 
respond.  If the veteran perfects the appeal by 
timely submitting a substantive appeal, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

